Per Curiam.
The writ of error taken'herein was dated and issued August 2nd, 1916, and made returnable August 16th, 1916, and must be dismissed as having been taken in violation of the statute requiring that such writ “shall be returnable to a day, either in term time or vacation more than thirty days and not more than ninety days from the date of the writ.” Sec. 1698 Gen. Stats. 1906, as amended by Chap. 5638, Acts 1907, Sec. 1698 Comp. Laws 1914. See Browning v. State, 40 Fla. 466, 25 South. Rep. 62. The fact that the Attorney General has not moved to dismiss the writ of error does not make the writ as issued effective.
*87The writ of error is dismissed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur. 5